*99The court in this ballot title review proceeding determined that the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 47 (2002), failed to comply substantially with statutory standards. Novick v. Myers, 333 Or 12, 35 P3d 1017 (2001). Under Oregon Laws 2001, chapter 802, section 2 (now codified as ORS 250.085(8)), the court referred the ballot title to the Attorney General for modification. The Attorney General has filed a modified ballot title for the proposed initiative measure, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 47 (2002) states:
“AMENDS CONSTITUTION: ALLOCATES TEN PERCENT OF INCOME TAX REVENUES FOR HIGHWAYS; DISTRIBUTES SOME REVENUE TO CITIES, COUNTIES
“RESULT OF YES’ VOTE: Yes’ vote allocates ten percent of income tax revenue to supplement highway funding; distributes some revenue to cities, counties; reduces revenue for other state expenditures.
“RESULT OF ‘NO’ VOTE: ‘No’ vote retains current manner of funding public highway construction and maintenance through dedicated fuel taxes, registration and licensing fees, and federal and local money.
“SUMMARY: Amends constitution. Currently federal and state money, dedicated funds (fuel taxes, registration, licensing fees) finance highway construction and maintenance. Measure supplements existing highway funding by allocating ten percent of state income and excise tax revenue (divided equally between state, local entities) along with federal highway money and all taxes, fees on vehicle fuel and use to segregated fund for highway construction and maintenance. Requires 40 percent or more of state taxes and fees on motor vehicle fuel and use (including vehicle registration fees) to be ‘equitably distributed to cities and counties; they currently receive 39.95 percent. Does not define ‘equitably.’ Reduces revenue available for other state *100expenditures; provides no replacement funding. Eliminates current authority to use highway funds for administration, bond retirement, parks. Other provisions.”
The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9).